                  Case 2:19-cr-00003-JAM Document 94 Filed 07/23/20 Page 1 of 2


 1   MICHAEL D. LONG (CA State Bar #149475)
     901 H Street, Suite 301
 2
     Sacramento, CA 95814
 3   (916) 201-4188
     Mike.Long.Law@msn.com
 4
     Attorney for JOSE ALCALA-GARCIA
 5

 6                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 7
     THE UNITED STATES OF AMERICA,                   ) No. 2:19-cr-0003 JAM
 8
                     Plaintiff,                      )
 9                                                   ) STIPULATION AND
             v.                                      ) ORDER MODIFYING THE SCHEDULE
10                                                   ) FOR Mr. ALCALA-GARICA PRE-SENTENCE
                                                     ) REPORT FOR A NEW SENTENCING DATE
11
     JOSE ALCALA-GARCIA,                             ) OF SEPTEMBER 29, 2020
12
                                                     )
                        Defendant.                   ) Judge: Hon. John A. Mendez
13   ================================)
          Defendant Jose Alcala-Garcia is requesting a continuance of his sentencing hearing, which is
14

15
     presently set for August 18, 2020. AUSA Quinn Hochhalter, on behalf of the United States Attorney’s

16   Office, and USPO Aylin McFarland, on behalf of the United States Probation Office, have no
17   objection to the requested continuance. The final PSR was filed on May 28, 2020. The parties hereby
18
     stipulate to re-set the schedule for the pre-sentence report as follows:
19
             Judgment and Sentencing Date: September 29, 2020
20
             Reply, or Statement of Non-opposition: September 22, 2020
21

22           Motion for Correction of the Presentence Report shall be filed with the Court and
             served on the Probation Officer and opposing counsel no later than: September 15,
23           2020
24

25   Dated: July 22, 2020                                    Respectfully submitted,

26                                                           /s/ Michael D. Long
27
                                                             MICHAEL D. LONG
                                                             Attorney for Jose Alcala-Garcia
28




                                                       -1-
              Case 2:19-cr-00003-JAM Document 94 Filed 07/23/20 Page 2 of 2


 1
     Dated: July 22, 2020                               McGREGOR SCOTT
 2
                                                        United States Attorney
 3
                                                        /s/ Quinn Hochhalter
 4                                                      QUINN HOCHHALTER
                                                        Assistant U.S. Attorney
 5

 6                                               ORDER

 7          GOOD CAUSE APPEARING AND HAVING BEEN SHOWN, IT IS SO ORDERED.
 8
            The Court hereby orders that the schedule for Mr. Alcala-Garcia’s pre-sentence report is
 9   amended as follows:
10
            Judgment and Sentencing Date: September 29, 2020 at 9:30 a.m.
11
            Reply, or Statement of Non-opposition: September 22, 2020
12

13          Motion for Correction of the Presentence Report shall be filed with the Court and
            served on the Probation Officer and opposing counsel no later than: September 15,
14          2020
15

16   Dated: July 22, 2020                        /s/ John A. Mendez____________
                                                 Hon. JOHN A. MENDEZ
17                                               United States District Court Judge
18

19

20

21

22

23

24

25

26

27

28




                                                  -2-
